Citation Nr: 0814095	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to July 
1946.  The veteran died in November 2002.  The appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2002 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this regard, a January 2003 statement from 
the appellant is construed as a timely notice of 
disagreement.

The claim was previously before the Board in August 2006, at 
which time it was remanded for additional development.


FINDINGS OF FACT


1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in November 2002 from respiratory 
failure due to or as a consequence of sepsis syndrome of 2 
weeks duration, due to or as a consequence of liver failure 
(with onset months earlier), initially demonstrated years 
after service, and not shown by competent clinical evidence 
to be related to active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VCAA notice letters, dated in March 
2003, August 2003, and September 2006, from the agency of 
original jurisdiction (AOJ) to the appellant, informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence, as well as requested that she submit any evidence 
in her possession pertaining to the claim.  The Board 
observes that the aforementioned letters also provided the 
appellant with notice of the type of evidence necessary to 
establish an effective date in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VCAA notification was 
provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran VCAA notice void ab initio, 
which in turn would nullify the notice of disagreement and 
substantive appeal filed by the appellant.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court stated 
that where the veteran was service-connected for any 
disability during his lifetime, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  The first two notice 
elements listed in Hupp were not provided in the VCAA letters 
noted above that were issued to the appellant.  However, as 
noted above, service connection had not been established for 
any disability during the veteran's lifetime.  With regard to 
any deficiency as to the third element, in Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held 
that any VCAA notice error is presumed prejudicial and that 
it is VA's burden to rebut the presumption.

In Sanders, the Federal circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  In this case, the Board finds 
that the error did not affect the essential fairness of the 
adjudication.  In this regard, the Board finds that the 
purpose of the notice was not frustrated in this case, as 
written statements on appeal by the appellant and her 
representative reflect that any defect was cured by actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private and VA 
treatment records.  Additionally, the claims file contains 
the appellant's statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Thus, based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

In this case, the appellant asserts that service connection 
for the cause of the veteran's death is warranted.  At the 
outset, the Board notes that the veteran, during his 
lifetime, had not had service connection established for any 
disability.  Accordingly, the only question before the Board 
is whether the veteran's fatal respiratory failure, sepsis 
syndrome, and/ or liver failure was incurred in or aggravated 
by service, such that service connection would be warranted.

Here, the veteran's November 2002 death certificate 
establishes that the cause of the veteran's death was 
respiratory failure due to or as a consequence of sepsis 
syndrome, due to or as a consequence of liver failure.  As 
the sepsis syndrome was noted to be of only 2 weeks' 
duration, it was clearly initially manifested decades after 
service.  A review of the veteran's service medical records 
does not demonstrate that he complained of, or was treated 
for, any respiratory or liver disability.  Indeed, the 
examiner from the veteran's July 1946 discharge examination 
reported that the veteran's respiratory system, bronchi, 
lungs, pleura, etc. and abdomen and pelvis (condition of 
wall, scars, hernias, abnormality of viscera) were normal.  
Moreover, the clinical evidence of record reflects that the 
first diagnosis of a respiratory/ pulmonary condition was in 
1987, almost 40 years after his discharge from service.  The 
fatal liver failure was similarly initially demonstrated 
decades after service.  The Board notes that such a lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, 
the record does not contain any clinical opinion that 
etiologically relates the veteran's respiratory failure, 
sepsis syndrome, or liver failure to any incident of the 
veteran's service.

The Board acknowledges the appellant's contentions that the 
veteran's documented in-service acute catarrhal fever was 
related to various respiratory conditions that the veteran 
had experienced since service, including tuberculosis, 
chronic obstructive pulmonary disease, and the Macrobacterium 
avium complex which ultimately led to his death.  In support 
of her contention is a June 2004 statement by Dr. M. E., one 
of the veteran's treating physicians, who noted that the 
veteran's Mycobacterium avium pneumonia was a "definite 
contributing factor [to the veteran's November 4, 2002 death] 
partly because of the potential for being an underlying cause 
of the liver dysfunction...some of the medicines used for 
treatment of Mycobacterium avium are also causative agents of 
liver dysfunction."

However, the Board, in reviewing the veteran's service 
medical records, observes that there is no evidence that the 
veteran's in-service catarrhal fever was, in fact, manifested 
by respiratory or pulmonary symptomology.  Indeed, the April 
1946 service medical record which reflects the acute 
catarrhal fever diagnosis, only shows that the veteran 
complained experiencing a sore throat and general malaise.  
Further, on the corresponding physical examination, the 
examiner only noted that the veteran's throat was red and 
inflamed.  Moreover, although the examiner from the veteran's 
July 1946 discharge examination reported that the veteran had 
a history of acute catarrhal fever, he did not report a 
history of a respiratory or pulmonary illness or injury.  
Indeed, as noted above, he, in fact, indicated that the 
veteran's respiratory system, bronchi, lungs, pleura, etc. 
was normal.  

Therefore, to the extent that the appellant contends that the 
veteran's in service catarrhal fever was manifested by 
respiratory/ pulmonary symptomology, the Board notes that the 
veteran's contemporaneous service medical records establishes 
otherwise.  The appellant has not established that she is an 
expert in any related field, and she is therefore not 
competent to medically recharacterize any of the symptoms 
that veteran experienced in service with respect to his 
catarrhal fever.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the appellant's association of the 
veteran's in-service catarrhal fever with the veteran's 
development of  Mycobacterium avium pneumonia and subsequent 
fatal respiratory failure, sepsis syndrome, and liver failure 
will not be accorded any probative weight.

In conclusion, although, the appellant asserts that the 
veteran's death was etiologically related to service, she is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The only medical 
evidence of record is to the effect that the veteran did not 
have a service-connected disability that either caused or 
contributed substantially or materially to his death from 
respiratory failure, sepsis syndrome, and liver failure.  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2007), but it does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


